                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

LEVI LOUIS WEST                                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:18-CV-P83-GNS

STEPHEN HARMON et al.                                                              DEFENDANTS


                                  MEMORANDUM OPINION

       This matter is before the Court on initial review of Plaintiff Levi Louis West’s pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the complaint will be

dismissed.

                                  I. SUMMARY OF CLAIMS

       Plaintiff is a pretrial detainee incarcerated in the Warren County Jail (WCJ). He brings

this action pursuant to 42 U.S.C. § 1983 against WCJ Administrator Stephen Harmon, Booking

Jailer Tracy Davis, and Chief Deputy Misse Causey in their official capacities. Plaintiff alleges,

“On []May 24, 2018, I received a package from Amazon containing two used books. I was given

one book. I did not recieve a notification of rejection for second book.” He reports that he filed

a grievance to find out what happened to the second book and that Defendant Causey “replied

that the book was disposed of.”1 He further reports that he filed another grievance “because my

due process rights were not met” and that Defendant Davis replied with the same response.

Plaintiff contends that his right to due process was violated because mail “cannot be disposed of

without notice, an appeal process, or option to return to sender.” As relief, Plaintiff seeks

monetary and punitive damages and legal fees.



1
 In an attached grievance, Defendant Causey stated, “The book not permitted was used with unknown
substance on it and damp. It was disposed of.”
                                   II. STANDARD OF REVIEW

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore, 114 F.3d at 604.

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                                    2
                                           III. ANALYSIS

       Plaintiff sues Defendants in their official capacities. “Official-capacity suits . . .

‘generally represent [] another way of pleading an action against an entity of which an officer is

an agent.’” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (quoting Monell v. New York City

Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Plaintiff’s due process claim against

Defendants in their official capacities, therefore, is against Warren County.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). The Court will address the issues in reverse order.

       “[A] municipality cannot be held liable solely because it employs a tortfeasor -- or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691; Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v.

City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is

actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting

Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)). To demonstrate municipal liability, a

plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).



                                                  3
       Plaintiff does not allege that any wrongdoing or injury occurred as a result of a policy or

custom implemented or endorsed by Warren County. Accordingly, the complaint fails to

establish a basis of liability against the municipality and fails to state a cognizable § 1983 claim.

       Moreover, even if Plaintiff had brought a claim against Defendants in their individual

capacities, the claim would still fail. Plaintiff complains of a May 2018 incident where a book

he ordered was disposed of without notice. The Supreme Court has held, however, that where

adequate remedies are provided by state law, the negligent or intentional loss or destruction of

personal property does not state a claim cognizable under the Due Process Clause of the

Fourteenth Amendment. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451

U.S. 527 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). In

order to assert a constitutional claim for deprivation of property, a plaintiff must allege that the

state post-deprivation procedures are inadequate to remedy the deprivation. See Parratt v.

Taylor, 451 U.S. at 543-44. The law of this Circuit is in accord. For example, in Vicory v.

Walton, 721 F.2d 1062 (6th Cir. 1983), the Sixth Circuit held that “in § 1983 damage suits

claiming the deprivation of a property interest without procedural due process of law, the

plaintiff must plead and prove that state remedies for redressing the wrong are inadequate.” Id.

at 1066. The Sixth Circuit has found that Kentucky’s statutory remedy for such losses is

adequate within the meaning of Parratt. See Wagner v. Higgins, 754 F.2d 186, 191-92 (6th Cir.

1985). Plaintiff does not allege any reason why a state-court action would not afford him

complete relief for the deprivation of his personal property. Accordingly, Plaintiff fails to state a

Fourteenth Amendment due-process claim for the disposal of his book, and that claim will be

dismissed.



                                                  4
         For the foregoing reasons, the instant action will be dismissed by separate Order.

Date:   January 10, 2019




cc:     Plaintiff, pro se
        Defendants
4416.005




                                                  5
